 

 

 

EXHIBIT 10.62

SEPARATION AND SETTLEMENT AGREEMENT

This Separation and Settlement Agreement (this “Agreement”) is entered into as
of December 31, 2012 by and between Jeffrey J. Lyash (the “Executive”), and Duke
Energy Corporation, a Delaware corporation (“Duke Energy”).  The Executive and
Duke Energy are referred to as the “Parties,” and each as a “Party,” in this
Agreement. 

WHEREAS, the Executive has been employed by Duke Energy and its affiliates as
Executive Vice President of Energy Supply;

WHEREAS, the Executive is a participant in the Progress Energy, Inc. Management
Change-in-Control Plan (the “CIC Plan”) and party to an employment agreement
with Progress Energy, Inc. (the “Employment Agreement”) signed as of May 30,
2007; and

WHEREAS, the Executive has provided notice of his intent to resign, and the
Executive and Duke Energy wish to set forth their mutual agreement as to the
terms and conditions of such resignation;

NOW, THEREFORE, Duke Energy and the Executive hereby agree as follows:


1.               RESIGNATION.  EFFECTIVE AS OF DECEMBER 31, 2012 (THE
“RESIGNATION DATE”), THE EXECUTIVE HEREBY RESIGNS FROM HIS EMPLOYMENT WITH DUKE
ENERGY AND FROM ALL OTHER POSITIONS THE EXECUTIVE THEN HOLDS WITH RESPECT TO
DUKE ENERGY AND ITS SUBSIDIARIES OR AFFILIATES (DUKE ENERGY AND ALL OF ITS
SUBSIDIARIES AND AFFILIATES, INCLUDING PROGRESS ENERGY, INC. AND ANY OTHER
PREDECESSOR ENTITIES, ARE HEREINAFTER REFERRED TO AS THE “AFFILIATED ENTITIES”),
INCLUDING AS AN OFFICER OR MEMBER OF THE BOARD OF DIRECTORS OF ANY AFFILIATED
ENTITY.  WITHIN 15 BUSINESS DAYS FOLLOWING THE RESIGNATION DATE OR SUCH EARLIER
TIME AS REQUIRED BY APPLICABLE LAW, THE EXECUTIVE WILL BE PAID ALL OF HIS SALARY
AND UNUSED VACATION EARNED OR ACCRUED THROUGH THE RESIGNATION DATE. 


2.                SEPARATION PAYMENTS AND BENEFITS.    


A.         SUBJECT TO THE EXECUTIVE’S COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT AND THE NON-REVOCATION OF THE RELEASE SET FORTH IN PARAGRAPH 5 OF THIS
AGREEMENT, FOLLOWING THE REVOCATION DATE (AS DEFINED IN PARAGRAPH 15 OF THIS
AGREEMENT), DUKE ENERGY SHALL PAY OR PROVIDE TO THE EXECUTIVE THE PAYMENTS AND
BENEFITS CONTEMPLATED BY SECTION 6.1, SECTION 6.2 AND SECTION 7 OF THE CIC PLAN
TO WHICH THE EXECUTIVE WOULD HAVE BEEN ENTITLED UPON A RESIGNATION BY THE
EXECUTIVE FOR “GOOD REASON” (AS SET FORTH ON EXHIBIT A HERETO).


B.          CONSISTENT WITH SECTION 5.08 OF THE AGREEMENT AND PLAN OF MERGER, BY
AND AMONG DUKE ENERGY, DIAMOND ACQUISITION CORPORATION AND PROGRESS ENERGY,
INC., DATED AS OF JANUARY 8, 2011 (THE “MERGER AGREEMENT”), FOLLOWING THE
RESIGNATION DATE, (I) DUKE ENERGY SHALL PROVIDE OR CAUSE TO BE PROVIDED TO THE
EXECUTIVE COVERAGE UNDER DUKE ENERGY’S DIRECTORS’ AND OFFICERS’ INSURANCE
POLICIES FOR EVENTS THAT OCCURRED WHILE THE EXECUTIVE WAS A DIRECTOR OR OFFICER
OF ANY OF THE AFFILIATED ENTITIES ON THE SAME TERMS AND CONDITIONS APPLICABLE TO
OTHER FORMER SENIOR EXECUTIVES AND DIRECTORS OF DUKE ENERGY GENERALLY AND (II)
DUKE ENERGY SHALL CAUSE PROGRESS ENERGY, INC. TO INDEMNIFY AND HOLD HARMLESS THE
EXECUTIVE AS PROVIDED IN SECTION 5.08(C) OF THE MERGER AGREEMENT.


C.            DUKE ENERGY SHALL REIMBURSE THE EXECUTIVE FOR ANY REASONABLE AND
NECESSARY BUSINESS EXPENSES INCURRED BY THE EXECUTIVE AND UNREIMBURSED ON OR
PRIOR TO THE RESIGNATION DATE PURSUANT TO DUKE ENERGY’S REIMBURSEMENT POLICIES,
WITHIN 30 DAYS FOLLOWING THE EXECUTIVE’S PRESENTATION OF AN INVOICE TO DUKE
ENERGY.


D.            DUKE ENERGY ACKNOWLEDGES AND AGREES THAT THE EXECUTIVE SHALL NOT
BE REQUIRED TO REIMBURSE DUKE ENERGY FOR ANY RELOCATION BENEFITS PROVIDED TO THE
EXECUTIVE IN CONNECTION WITH HIS RELOCATION TO CHARLOTTE IN 2012.


E.            DUKE ENERGY AGREES TO REIMBURSE THE EXECUTIVE FOR REASONABLE
ATTORNEY’S FEES INCURRED IN CONNECTION WITH REVIEWING THIS AGREEMENT, SUBJECT TO
THE EXECUTIVE PROVIDING THE APPLICABLE DOCUMENTATION (CONSISTENT WITH THE TERMS
OF DUKE ENERGY’S REIMBURSEMENT POLICIES) RELATING TO SUCH ATTORNEY’S FEES TO
DUKE ENERGY NO LATER THAN 30 DAYS FOLLOWING THE RESIGNATION DATE.


F.             EXCEPT AS PROVIDED IN PARAGRAPHS 1, 2, 3 AND 4 OF THIS AGREEMENT,
AS WELL AS ANY BENEFITS THAT ARE ACCRUED AND VESTED AS OF THE RESIGNATION DATE
UNDER EMPLOYEE BENEFIT PLANS OF AN AFFILIATED ENTITY IN WHICH THE EXECUTIVE
PARTICIPATES, THE EXECUTIVE SHALL BE ENTITLED TO NO OTHER COMPENSATION AND/OR
BENEFITS OF ANY KIND FROM ANY OF THE AFFILIATED ENTITIES.  FOR PURPOSES OF
CLARITY, THE PARTIES ACKNOWLEDGE AND AGREE THAT UPON THE RESIGNATION DATE THE
EXECUTIVE SHALL FORFEIT, AND HAVE NO FURTHER RIGHTS UNDER, THE RETENTION AWARD
AGREEMENT DATED JULY 9, 2012.


G.            DUKE ENERGY ACKNOWLEDGES THAT THIS AGREEMENT SHALL NOT IMPACT THE
EXECUTIVE’S RIGHTS UNDER THE TAX QUALIFIED RETIREMENT PLANS SPONSORED BY DUKE
ENERGY AND ITS AFFILIATED ENTITIES.


4.              EQUITY AWARDS.  SUBJECT TO THE EXECUTIVE’S COMPLIANCE WITH THE
TERMS OF THIS AGREEMENT AND THE NON-REVOCATION OF THE RELEASE SET FORTH IN
PARAGRAPH 5 OF THIS AGREEMENT, THE OUTSTANDING EQUITY AWARDS UNDER THE
APPLICABLE PROGRESS ENERGY, INC. EQUITY PLANS HELD BY THE EXECUTIVE AS OF THE
RESIGNATION DATE SHALL IMMEDIATELY VEST ON THE RESIGNATION DATE PURSUANT TO
SECTION 6.4 AND SECTION 6.5 OF THE CIC PLAN (WITH PERFORMANCE SHARES VESTING AT
TARGET LEVEL).


 

 

 

--------------------------------------------------------------------------------

 

 

 


5.               280G MATTERS.  THE EXECUTIVE SHALL, SUBJECT TO THE EXECUTIVE’S
REASONABLE COOPERATION WITH DUKE ENERGY IN MAKING DETERMINATIONS WITH RESPECT TO
SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
TAKING INTO ACCOUNT THE VALUE OF REASONABLE COMPENSATION FOR SERVICES TO BE
RENDERED BY THE EXECUTIVE BEFORE OR AFTER THE RESIGNATION DATE, INCLUDING ANY
NON-COMPETITION PROVISIONS THAT APPLY TO THE EXECUTIVE AND DUKE ENERGY, BE
ELIGIBLE TO RECEIVE “GROSS-UP PAYMENTS” CONSISTENT WITH, BUT ONLY TO THE EXTENT
PROVIDED BY, SECTION 11 OF THE CIC PLAN.  


6.                RELEASE OF CLAIMS. 


A.         IN CONSIDERATION OF AND IN EXCHANGE FOR THE BENEFITS PROVIDED TO HIM
UNDER THIS AGREEMENT, INCLUDING BUT NOT NECESSARILY LIMITED TO DUKE ENERGY’S
ACCEPTANCE OF THE EXECUTIVE’S RESIGNATION EFFECTIVE AS OF THE RESIGNATION DATE,
AND THE BENEFITS SET FORTH IN PARAGRAPHS 2, 3 AND 4 OF THIS AGREEMENT, THE
EXECUTIVE, OF HIS OWN FREE WILL, VOLUNTARILY AND UNCONDITIONALLY RELEASES AND
FOREVER DISCHARGES (THE “RELEASE”) THE AFFILIATED ENTITIES, THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, STOCKHOLDERS, SUCCESSORS AND ASSIGNS
(BOTH INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES WITH DUKE ENERGY) (THE “DUKE
RELEASES”) FROM, ANY AND ALL PAST OR PRESENT CAUSES OF ACTION, SUITS, AGREEMENTS
OR OTHER CLAIMS WHICH THE EXECUTIVE, HIS DEPENDENTS, RELATIVES, HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS HAS OR MAY HEREAFTER HAVE FROM
THE BEGINNING OF TIME TO THE DATE HEREOF AGAINST DUKE ENERGY OR THE DUKE
RELEASES UPON OR BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER, INCLUDING,
BUT NOT LIMITED TO, ANY MATTERS ARISING OUT OF HIS EMPLOYMENT BY THE AFFILIATED
ENTITIES, AND THE CESSATION OF SAID EMPLOYMENT OR ANY CLAIM FOR COMPENSATION,
AND INCLUDING, BUT NOT LIMITED TO, ANY ALLEGED VIOLATION OF THE CIVIL RIGHTS
ACTS OF 1964 AND 1991, THE EQUAL PAY ACT OF 1963, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, THE REHABILITATION ACT OF 1973, THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990,
THE AMERICANS WITH DISABILITIES ACT OF 1990, THE NORTH CAROLINA EQUAL EMPLOYMENT
PROTECTION ACT AND ANY OTHER FEDERAL, STATE OR LOCAL LAW, REGULATION OR
ORDINANCE, OR PUBLIC POLICY, CONTRACT OR TORT LAW HAVING ANY BEARING WHATSOEVER
ON THE TERMS AND CONDITIONS OF EMPLOYMENT OR TERMINATION OF EMPLOYMENT.  THE
RELEASE SHALL NOT, HOWEVER, CONSTITUTE A WAIVER OF ANY OF THE EXECUTIVE’S RIGHTS
TO COMPENSATION AND BENEFITS DUE UNDER THIS AGREEMENT. 


B.        THE EXECUTIVE ACKNOWLEDGES THAT HE HAS RECEIVED A COPY OF THIS
AGREEMENT PRIOR TO ITS EXECUTION AND HAS BEEN ADVISED HEREBY OF HIS OPPORTUNITY
TO REVIEW AND CONSIDER THE RELEASE FOR 21 DAYS PRIOR TO ITS EXECUTION.  THE
EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED HEREBY TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT.  THE EXECUTIVE ENTERS INTO THIS
AGREEMENT HAVING FREELY AND KNOWINGLY ELECTED, AFTER DUE CONSIDERATION, TO
EXECUTE THIS AGREEMENT AND TO FULFILL THE PROMISES SET FORTH HEREIN.  THE
RELEASE SHALL BE REVOCABLE BY THE EXECUTIVE DURING THE SEVEN-DAY PERIOD
FOLLOWING ITS EXECUTION, AND SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
EXPIRATION OF SUCH SEVEN-DAY PERIOD.  IN THE EVENT OF SUCH A REVOCATION, THE
EXECUTIVE SHALL NOT BE ENTITLED TO THE CONSIDERATION UNDER THIS AGREEMENT SET
FORTH IN PARAGRAPHS 2, 3 AND 4. 


C.         THE EXECUTIVE REPRESENTS AND WARRANTS THAT THERE HAS BEEN NO
ASSIGNMENT OR OTHER TRANSFER OF ANY INTEREST IN ANY CLAIM WHICH THE EXECUTIVE
MAY HAVE AGAINST DUKE ENERGY OR ANY OF THE DUKE RELEASES. THE EXECUTIVE
REPRESENTS THAT HE HAS NOT COMMENCED OR JOINED IN ANY CLAIM, CHARGE, ACTION OR
PROCEEDING WHATSOEVER AGAINST DUKE ENERGY OR ANY OF THE DUKE RELEASES ARISING
OUT OF OR RELATING TO ANY OF THE MATTERS SET FORTH IN THIS RELEASE. THE
EXECUTIVE FURTHER AGREES THAT HE WILL NOT SEEK OR BE ENTITLED TO ANY PERSONAL
RECOVERY IN ANY CLAIM, CHARGE, ACTION OR PROCEEDING WHATSOEVER AGAINST DUKE
ENERGY OR ANY OF THE DUKE RELEASES FOR ANY OF THE MATTERS SET FORTH IN THE
RELEASE. 


D.        THE EXECUTIVE ACKNOWLEDGES THAT, IN HIS DECISION TO ENTER INTO THIS
AGREEMENT, INCLUDING THE RELEASE, HE HAS NOT RELIED ON ANY REPRESENTATIONS,
PROMISES OR AGREEMENTS OF ANY KIND, INCLUDING ORAL STATEMENTS BY REPRESENTATIVES
OF DUKE ENERGY OR ANY OF THE DUKE RELEASES, EXCEPT AS SET FORTH IN THE RELEASE
AND THIS AGREEMENT.


E.        NOTHING CONTAINED IN THE RELEASE WILL BE DEEMED OR CONSTRUED AS AN
ADMISSION OF WRONGDOING OR LIABILITY ON THE PART OF DUKE ENERGY OR ANY OF THE
DUKE RELEASES.  


F.         NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO PROHIBIT, RESTRICT OR
OTHERWISE DISCOURAGE THE EXECUTIVE FROM PARTICIPATING IN PROTECTED ACTIVITY AS
DEFINED IN 10 CFR 50.7 AND SECTION 211 OF THE ENERGY REORGANIZATION ACT OF 1974,
INCLUDING, BUT NOT LIMITED TO REPORTING ANY SUSPECTED INSTANCE OF ILLEGAL
ACTIVITY OF ANY NATURE, ANY NUCLEAR SAFETY CONCERN, ANY WORKPLACE SAFETY
CONCERN, ANY PUBLIC SAFETY CONCERN, OR ANY OTHER MATTER WITHIN THE UNITED STATES
NUCLEAR REGULATORY COMMISSION’S (“NRC”)REGULATORY RESPONSIBILITIES TO THE NRC,
THE UNITED STATES DEPARTMENT OF LABOR, OR ANY OTHER FEDERAL OR STATE
GOVERNMENTAL AGENCY.  THIS AGREEMENT FURTHER DOES NOT PROHIBIT THE EXECUTIVE
FROM PARTICIPATING IN ANY WAY IN ANY STATE OR FEDERAL ADMINISTRATIVE, JUDICIAL,
OR LEGISLATIVE PROCEEDING OR INVESTIGATION WITH RESPECT TO ANY CLAIMS AND
MATTERS NOT RESOLVED AND TERMINATED PURSUANT TO THIS AGREEMENT. WITH RESPECT TO
ANY CLAIMS AND MATTERS RESOLVED AND TERMINATED PURSUANT TO THIS AGREEMENT, THE
EXECUTIVE IS FREE TO PARTICIPATE IN ANY FEDERAL OR STATE ADMINISTRATIVE,
JUDICIAL, OR LEGISLATIVE PROCEEDING OR INVESTIGATION IF SUBPOENAED.  THE
EXECUTIVE SHALL GIVE DUKE ENERGY, THROUGH ITS LEGAL COUNSEL, NOTICE, INCLUDING A
COPY OF THE SUBPOENA, WITHIN 24 HOURS OF RECEIPT THEREOF.


7.              NON-DISPARAGEMENT.  THE EXECUTIVE SHALL NOT DISPARAGE ANY OF THE
AFFILIATED ENTITIES, THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, STOCKHOLDERS,
SUCCESSORS AND ASSIGNS (BOTH INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES WITH
DUKE ENERGY) (THE “DUKE ENERGY PARTIES”) OR ANY DUKE ENERGY PARTIES’ GOODS,
SERVICES, EMPLOYEES, CUSTOMERS, BUSINESS RELATIONSHIPS, REPUTATION OR FINANCIAL
CONDITION.  DUKE ENERGY SHALL INSTRUCT ITS CURRENT OFFICERS AND DIRECTORS (AS
SUCH TERMS ARE USED FOR PURPOSES OF SECTION 16 OF THE SECURITIES EXCHANGE ACT OF
1934) NOT TO DISPARAGE THE EXECUTIVE AND SHALL TREAT ANY SUCH DISPARAGEMENT AS A
VIOLATION OF DUKE ENERGY’S CODE OF BUSINESS ETHICS.  FOR PURPOSES OF THIS
AGREEMENT, TO “DISPARAGE” MEANS TO MAKE STATEMENTS, WHETHER ORAL OR WRITTEN,
WHETHER DIRECT OR INDIRECT, WHETHER TRUE OR FALSE AND WHETHER ACTING ALONE OR
THROUGH ANY OTHER PERSON, THAT CAST THE SUBJECT OF THE STATEMENT IN A CRITICAL
OR UNFAVORABLE LIGHT OR THAT OTHERWISE CAUSE DAMAGE TO, OR INTEND TO EMBARRASS,
THE SUBJECT OF THE STATEMENT.  NOTHING IN THE FOREGOING WILL PRECLUDE EITHER THE
EXECUTIVE OR DUKE ENERGY FROM PROVIDING TRUTHFUL DISCLOSURES AS REQUIRED BY
APPLICABLE LAW OR LEGAL PROCESS.


 

 

 

--------------------------------------------------------------------------------

 

 

 


8.                CONFIDENTIAL INFORMATION; RESTRICTIVE COVENANTS; RETURN OF
PROPERTY.   


A.        CONFIDENTIALITY; COVENANT NOT TO COMPETE; NON-INTERFERENCE.  THE
EXECUTIVE SHALL BE SUBJECT TO EACH OF THE COVENANTS SET FORTH IN SECTION 8(G)
(COVENANT NOT TO COMPETE), SECTION 8(H) (NON-INTERFERENCE) AND SECTION 8(I)
(CONFIDENTIAL INFORMATION; TRADE SECRETS) OF THE EMPLOYMENT AGREEMENT.  IN
ADDITION, UNLESS OTHERWISE MADE PUBLIC BY DUKE ENERGY, THE EXECUTIVE WILL NOT
DISCLOSE THE EXISTENCE AND ANY TERMS OF THIS AGREEMENT EXCEPT (I) TO FINANCIAL
AND LEGAL ADVISORS OR SPOUSE (OR DOMESTIC PARTNER) UNDER AN OBLIGATION FOR SUCH
PARTIES TO MAINTAIN CONFIDENTIALITY, OR (II) AS REQUIRED BY A VALID COURT ORDER,
SUBPOENA OR LEGAL, REGULATORY, OR LEGISLATIVE PROCESS (AND IN SUCH EVENT WILL
USE HIS BEST EFFORTS TO OBTAIN A PROTECTIVE ORDER REQUIRING THAT ALL DISCLOSURES
BE KEPT UNDER COURT SEAL) AND WILL NOTIFY DUKE ENERGY PROMPTLY UPON RECEIPT OF
SUCH ORDER OR SUBPOENA.  


B.        FORFEITURE AND REPAYMENTS. THE EXECUTIVE AGREES THAT, IN THE EVENT HE
VIOLATES THE PROVISIONS OF PARAGRAPH 6 OR PARAGRAPH 7 OF THIS AGREEMENT, IN ANY
MATERIAL RESPECT, ON OR FOLLOWING THE RESIGNATION DATE, HE WILL FORFEIT AND NOT
BE ENTITLED TO ANY FURTHER PAYMENTS IN ACCORDANCE WITH PARAGRAPH 2 OR PARAGRAPH
4 OF THIS AGREEMENT OR SETTLEMENT IN ACCORDANCE WITH PARAGRAPH 3 AND HE WILL BE
OBLIGATED TO REPAY TO DUKE ENERGY ANY AMOUNTS PAID (DETERMINED AS OF THE DATE OF
PAYMENT) AFTER THE TERMINATION OF EMPLOYMENT PURSUANT TO THE APPLICABLE
PROVISIONS OF PARAGRAPH 2, PARAGRAPH 3 AND PARAGRAPH 4 OF THIS AGREEMENT (OTHER
THAN ANY AMOUNTS PAID PURSUANT TO PARAGRAPH 2(C) AND PARAGRAPH 2(E) OF THIS
AGREEMENT).  SUCH AMOUNT SHALL BE PAID TO DUKE ENERGY IN CASH IN A SINGLE LUMP
SUM WITHIN TEN BUSINESS DAYS AFTER THE FIRST DATE OF THE VIOLATION, WHETHER OR
NOT DUKE ENERGY HAS KNOWLEDGE OF THE VIOLATION OR HAS MADE A DEMAND FOR
PAYMENT.  ANY SUCH PAYMENT MADE FOLLOWING SUCH DATE SHALL BEAR INTEREST AT A
RATE EQUAL TO THE PRIME LENDING RATE OF CITIBANK, N.A. (AS PERIODICALLY SET)
PLUS 1%.


C.        SCOPE OF RESTRICTIONS; CONSIDERATION.  THE EXECUTIVE ACKNOWLEDGES THAT
THE RESTRICTIONS SET FORTH IN THIS PARAGRAPH 7 ARE REASONABLE AND NECESSARY TO
PROTECT DUKE ENERGY’S BUSINESS AND GOODWILL. THE EXECUTIVE ACKNOWLEDGES THAT IF
ANY OF THESE RESTRICTIONS OR OBLIGATIONS ARE FOUND BY A COURT HAVING
JURISDICTION TO BE UNREASONABLE OR OVERLY BROAD OR OTHERWISE UNENFORCEABLE, HE
AND DUKE ENERGY AGREE THAT THE RESTRICTIONS OR OBLIGATIONS SHALL BE MODIFIED BY
THE COURT SO AS TO BE REASONABLE AND ENFORCEABLE AND IF SO MODIFIED SHALL BE
FULLY ENFORCED.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPENSATION AND
BENEFITS PROVIDED IN THIS AGREEMENT CONSTITUTE ADEQUATE AND SUFFICIENT
CONSIDERATION FOR THE COVENANTS MADE BY THE EXECUTIVE IN THIS PARAGRAPH 7.  AS
FURTHER CONSIDERATION FOR THE COVENANTS MADE BY THE EXECUTIVE IN THIS PARAGRAPH
7, THE AFFILIATED ENTITIES HAVE PROVIDED THE EXECUTIVE CERTAIN PROPRIETARY AND
OTHER CONFIDENTIAL INFORMATION ABOUT DUKE ENERGY, INCLUDING, BUT NOT LIMITED TO,
BUSINESS PLANS AND STRATEGIES, BUDGETS AND BUDGETARY PROJECTIONS, INCOME AND
EARNINGS PROJECTIONS AND STATEMENTS, COST ANALYSES AND ASSESSMENTS, AND/OR
BUSINESS ASSESSMENTS OF LEGAL AND REGULATORY ISSUES.


D.        RETURN OF PROPERTY.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT ALL
“COMPANY MATERIALS”, WHICH INCLUDE, BUT ARE NOT LIMITED TO, COMPUTERS,
BLACKBERRY, COMPUTER SOFTWARE, COMPUTER DISKS, TAPES, PRINTOUTS, SOURCE, HTML
AND OTHER CODE, FLOWCHARTS, SCHEMATICS, DESIGNS, GRAPHICS, DRAWINGS,
PHOTOGRAPHS, CHARTS, GRAPHS, NOTEBOOKS, CUSTOMER LISTS, SOUND RECORDINGS, OTHER
TANGIBLE OR INTANGIBLE MANIFESTATION OF CONTENT, AND ALL OTHER DOCUMENTS WHETHER
PRINTED, TYPEWRITTEN, HANDWRITTEN, ELECTRONIC, OR STORED ON COMPUTER DISKS,
TAPES, HARD DRIVES, OR ANY OTHER TANGIBLE MEDIUM, AS WELL AS SAMPLES,
PROTOTYPES, MODELS, PRODUCTS AND THE LIKE, SHALL BE THE EXCLUSIVE PROPERTY OF
DUKE ENERGY AND, AS OF THE RESIGNATION DATE, ALL COMPANY MATERIALS, INCLUDING
ALL COPIES THEREOF, AS WELL AS ALL OTHER PROPERTY OF DUKE ENERGY THEN IN THE
EMPLOYEE’S POSSESSION OR CONTROL, SHALL BE RETURNED TO DUKE ENERGY.


9.                  COOPERATION.  THE EXECUTIVE AGREES TO COOPERATE WITH DUKE
ENERGY IN CONNECTION WITH HIS DEPARTURE AS REASONABLY REQUESTED BY DUKE ENERGY,
INCLUDING WITH RESPECT TO ANY COMMUNICATIONS TO CURRENT AND FORMER EMPLOYEES OR
DIRECTORS OF ANY OF THE AFFILIATED ENTITIES AS MAY REASONABLY BE REQUESTED BY
DUKE ENERGY IN CONNECTION WITH SUCH DEPARTURE.  THE EXECUTIVE WILL BE AVAILABLE,
UPON REASONABLE NOTICE, TO RESPOND TO QUESTIONS AND PROVIDE ASSISTANCE TO DUKE
ENERGY REGARDING MATTERS FOR WHICH HE WAS RESPONSIBLE AND ABOUT WHICH HE HAD
KNOWLEDGE IN CONNECTION WITH HIS EMPLOYMENT WITH ANY OF THE AFFILIATED
ENTITIES.  THE EXECUTIVE ALSO WILL COOPERATE IN ANY POTENTIAL OR PENDING
LITIGATION OR ARBITRATION THAT MAY INVOLVE HIM IN ANY CAPACITY AS A RESULT OF
HIS EMPLOYMENT WITH, OR SERVICE AS A MEMBER OF THE BOARD OF DIRECTORS OF, ANY OF
THE AFFILIATED ENTITIES.  THIS INCLUDES, IF NECESSARY, MEETING AT MUTUALLY
CONVENIENT TIMES AND LOCATIONS WITH ATTORNEYS OF ANY OF THE AFFILIATED ENTITIES,
ATTENDING MEETINGS, DEPOSITIONS AND TRIAL, AND PROVIDING TRUTHFUL TESTIMONY. 
ALL SUCH ASSISTANCE AND COOPERATION SHALL BE PROVIDED BY THE EXECUTIVE AT SUCH
TIMES, AND AT SUCH PLACES (INCLUDING BY TELECONFERENCE OR VIDEOCONFERENCE), AS
SHALL BE MUTUALLY AGREEABLE TO THE PARTIES, AND THE EXECUTIVE SHALL BE
REIMBURSED IN ACCORDANCE WITH DUKE ENERGY’S POLICIES FOR ANY REASONABLE EXPENSES
INCURRED IN CONNECTION WITH THE PROVISION OF SERVICES UNDER THIS PARAGRAPH 8. 
NOTWITHSTANDING ANY PROVISION OF THIS PARAGRAPH 8, IN NO EVENT WILL THE
EXECUTIVE BE REQUIRED, WITHOUT MUTUALLY ACCEPTABLE ADDITIONAL COMPENSATION, TO
PROVIDE SERVICES UNDER THIS PARAGRAPH 8 (I) THAT EXCEED 15 HOURS IN ANY CALENDAR
MONTH AND/OR (II) AFTER THE SECOND ANNIVERSARY OF THE RESIGNATION DATE, EXCEPT
THAT THE EXECUTIVE SHALL NOT BE REQUIRED TO PROVIDE SERVICES UNDER THIS
PARAGRAPH 8 AFTER THE FIRST ANNIVERSARY OF THE RESIGNATION DATE WITH RESPECT TO
ANY MATTER UNRELATED TO THE CRYSTAL RIVER NUCLEAR PLANT.


10.            GOVERNING LAW AND FORUM SELECTION.  THE PARTIES AGREE THAT ANY
DISPUTE, CLAIM OR CONTROVERSY BASED ON COMMON LAW, EQUITY, OR ANY FEDERAL,
STATE, OR LOCAL STATUTE, ORDINANCE, OR REGULATION (OTHER THAN WORKERS’
COMPENSATION CLAIMS) ARISING OUT OF OR RELATING IN ANY WAY TO THE EXECUTIVE’S
EMPLOYMENT, THE TERMS, BENEFITS, AND CONDITIONS OF EMPLOYMENT, OR CONCERNING
THIS AGREEMENT AND THE RESULTING TERMINATION OF EMPLOYMENT, INCLUDING WHETHER
SUCH A DISPUTE IS ARBITRABLE, SHALL BE SETTLED BY ARBITRATION. THE ARBITRATION
PROCEEDING WILL BE CONDUCTED UNDER THE EMPLOYMENT DISPUTE RESOLUTION ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT AT THE TIME A DEMAND FOR
ARBITRATION UNDER THE RULES IS MADE, AND SUCH PROCEEDING WILL BE ADJUDICATED IN
CHARLOTTE, NORTH CAROLINA. THE DECISION OF THE ARBITRATOR(S), INCLUDING
DETERMINATION OF THE AMOUNT OF ANY DAMAGES SUFFERED, WILL BE EXCLUSIVE, FINAL,
AND BINDING ON ALL PARTIES, THEIR HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS
AND ASSIGNS. EACH PARTY WILL BEAR ITS OWN EXPENSES IN THE ARBITRATION FOR
ARBITRATORS’ FEES AND ATTORNEYS’ FEES, FOR ITS WITNESSES, AND FOR OTHER EXPENSES
OF PRESENTING ITS CASE. OTHER ARBITRATION COSTS, INCLUDING ADMINISTRATIVE FEES
AND FEES FOR RECORDS OR TRANSCRIPTS, WILL BE BORNE EQUALLY BY THE PARTIES. 
NOTWITHSTANDING ANYTHING IN THIS PARAGRAPH 9 TO THE CONTRARY, IF THE EXECUTIVE
PREVAILS WITH RESPECT TO ANY DISPUTE SUBMITTED TO ARBITRATION UNDER THIS
PARAGRAPH 9, OR SUCH DISPUTE IS SETTLED, DUKE ENERGY WILL REIMBURSE OR PAY ALL
LEGAL FEES AND EXPENSES THAT THE EXECUTIVE MAY REASONABLY INCUR AS A RESULT OF
THE DISPUTE. 


11.           APPLICABLE LAW.  EXCEPT TO THE EXTENT THAT FEDERAL LAW GOVERNS,
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT REGARD TO ANY APPLICABLE
STATE’S CHOICE OF LAW PROVISIONS. 


 

 

 

--------------------------------------------------------------------------------

 

 

 


12.            INTEGRATED AGREEMENT; AMENDMENTS.  EXCEPT WITH RESPECT TO THE
PROVISIONS OF THE CIC PLAN AND THE EMPLOYMENT AGREEMENT EXPRESSLY REFERENCED
HEREIN, THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT OF DUKE ENERGY AND THE
EXECUTIVE WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL OTHER
AGREEMENTS BETWEEN ANY OF THE AFFILIATED ENTITIES AND THE EXECUTIVE AND ANY
EMPLOYMENT OR SEVERANCE PLAN, POLICY, AGREEMENT OR ARRANGEMENT OF ANY OF THE
AFFILIATED ENTITIES.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
EXECUTIVE EXPRESSLY ACKNOWLEDGES AND AGREES THAT EXCEPT AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT, HE IS NOT ENTITLED TO RECEIVE ANY SEVERANCE PAY,
SEVERANCE BENEFITS, COMPENSATION OR EMPLOYEE BENEFITS OF ANY KIND WHATSOEVER
FROM DUKE ENERGY OR ANY OF ITS AFFILIATES.  THIS AGREEMENT MAY NOT BE AMENDED
UNLESS THE AMENDMENTS ARE IN WRITING AND SIGNED BY THE EXECUTIVE AND AN
AUTHORIZED REPRESENTATIVE OF DUKE ENERGY.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


13.           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PARTICULAR PROVISION IN THIS AGREEMENT SHALL NOT AFFECT THE OTHER PROVISIONS
HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS AS IF THE INVALID
OR UNENFORCEABLE PROVISION WERE OMITTED.


14.           TAXES.   NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
DUKE ENERGY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT, OR ANY
OTHER BENEFITS RECEIVED PURSUANT HERETO, SUCH FEDERAL, STATE AND/OR LOCAL TAXES
AS SHALL BE REQUIRED TO BE WITHHELD UNDER ANY APPLICABLE LAW OR REGULATION.  THE
OBLIGATIONS UNDER THIS AGREEMENT ARE INTENDED TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A OF THE CODE, OR AN EXEMPTION OR EXCLUSION THEREFROM, PROVIDED THAT
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE SHALL BE SOLELY RESPONSIBLE FOR
ANY TAXES AND/OR PENALTIES IMPOSED UNDER SECTION 409A OF THE CODE.  EACH PAYMENT
UNDER THIS AGREEMENT SHALL BE TREATED AS A SEPARATE PAYMENT FOR PURPOSES OF
SECTION 409A OF THE CODE.  IN NO EVENT MAY THE EXECUTIVE, DIRECTLY OR
INDIRECTLY, DESIGNATE THE CALENDAR YEAR OF ANY PAYMENT TO BE MADE UNDER THIS
AGREEMENT.  IF THE EXECUTIVE IS A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF
SECTION 409A OF THE CODE) THEN ANY PAYMENTS THAT ARE REQUIRED TO BE MADE TO THE
EXECUTIVE PURSUANT TO THIS AGREEMENT THAT CONSTITUTE THE DEFERRAL OF
COMPENSATION (WITHIN THE MEANING OF TREASURY REGULATIONS SECTION 1.409A-1(B) AND
THAT WOULD IN THE ABSENCE OF THIS PARAGRAPH 13 HAVE BEEN PAID TO THE EXECUTIVE
WITHIN SIX MONTHS AND ONE DAY OF THE RESIGNATION DATE SHALL NOT BE PAID TO THE
EXECUTIVE DURING SUCH PERIOD, BUT SHALL INSTEAD BE ACCUMULATED AND PAID TO THE
EXECUTIVE IN A LUMP SUM ON THE EARLIER OF (I) THE DAY AFTER THE DATE THAT IS SIX
MONTHS FROM THE RESIGNATION DATE AND (II) IF THE EXECUTIVE SHALL DIE PRIOR TO
THE EXPIRATION OF SUCH SIX-MONTH PERIOD, AS SOON AS PRACTICABLE FOLLOWING THE
DATE OF THE EXECUTIVE’S DEATH.  ALL REIMBURSEMENTS AND IN-KIND BENEFITS THAT
CONSTITUTE DEFERRED COMPENSATION WITHIN THE MEANING OF SECTION 409A OF THE CODE
PROVIDED UNDER THIS AGREEMENT SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE, INCLUDING, WITHOUT LIMITATION, THAT
(I) IN NO EVENT SHALL REIMBURSEMENTS BY DUKE ENERGY UNDER THIS AGREEMENT BE MADE
LATER THAN THE END OF THE CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN
WHICH THE APPLICABLE FEES AND EXPENSES WERE INCURRED; (II) THE AMOUNT OF IN-KIND
BENEFITS THAT DUKE ENERGY IS OBLIGATED TO PAY OR PROVIDE IN ANY GIVEN CALENDAR
YEAR SHALL NOT AFFECT THE IN-KIND BENEFITS THAT DUKE ENERGY IS OBLIGATED TO PAY
OR PROVIDE IN ANY OTHER CALENDAR YEAR; AND (III) THE EXECUTIVE’S RIGHT TO HAVE
DUKE ENERGY PAY OR PROVIDE SUCH REIMBURSEMENTS AND IN-KIND BENEFITS MAY NOT BE
LIQUIDATED OR EXCHANGED FOR ANY OTHER BENEFIT. 


15.              SUCCESSORS.  THIS AGREEMENT IS PERSONAL TO THE EXECUTIVE AND
WITHOUT THE PRIOR WRITTEN CONSENT OF DUKE ENERGY SHALL NOT BE ASSIGNABLE BY THE
EXECUTIVE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S
LEGAL REPRESENTATIVES AND THE LEGAL REPRESENTATIVES OF HIS ESTATE TO THE EXTENT
APPLICABLE.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
DUKE ENERGY AND ITS SUCCESSORS AND ASSIGNS.


16.               REPRESENTATIONS AND WARRANTIES.  BY SIGNING THIS AGREEMENT,
THE EXECUTIVE WARRANTS THAT HE OR SHE: 


A.          HAS CAREFULLY READ AND REVIEWED THIS AGREEMENT;


B.         FULLY UNDERSTANDS ALL OF ITS TERMS AND CONDITIONS;


C.         FULLY UNDERSTANDS THAT THIS AGREEMENT IS LEGALLY BINDING AND THAT BY
SIGNING IT HE IS GIVING UP CERTAIN RIGHTS;


D.         HAS NOT RELIED ON ANY OTHER REPRESENTATIONS BY DUKE ENERGY OR ITS
EMPLOYEES OR AGENTS, WHETHER WRITTEN OR ORAL, CONCERNING THE TERMS OF THIS
AGREEMENT;


E.         HAS BEEN ADVISED OF HIS OPPORTUNITY TO CONSIDER FOR UP TO 21 DAYS
WHETHER TO ACCEPT THE RELEASE;


F.          WILL HAVE SEVEN DAYS TO REVOKE THE RELEASE (BUT NOT THE REMAINDER OF
THIS AGREEMENT) AFTER SIGNING IT, WITH THE EIGHTH DAY FOLLOWING THE EXECUTION OF
THIS AGREEMENT BEING REFERRED TO AS THE “REVOCATION DATE”;


G.         HAS BEEN ADVISED BY, AND HAS HAD THE OPPORTUNITY TO CONSULT WITH, AN
ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT;


H.         ACKNOWLEDGES THAT ALL NOTICE REQUIREMENTS UNDER ANY OTHER AGREEMENT,
ARRANGEMENT OR PLAN HAVE BEEN FULLY SATISFIED;


I.         EXECUTES AND DELIVERS THIS AGREEMENT FREELY AND VOLUNTARILY;


J.         IS WAIVING ANY RIGHTS OR CLAIMS HE MAY HAVE UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967; AND


K.         IS NOT WAIVING ANY RIGHTS OR CLAIMS WHICH MAY ARISE AFTER THIS
AGREEMENT IS SIGNED. 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.

EXECUTIVE

__/s/ Jeffrey J. Lyash__________________
        Jeffrey J. Lyash

Date:____December 31, 2012___________ 

 

 

 

DUKE ENERGY CORPORATION




By:__/s/ Jennifer L. Weber______________
              Executive Vice President

              and Chief Human Resources Officer

 

 

Date:____December 31, 2012___________



       

       

EXHIBIT A

SEPARATION PAYMENTS AND BENEFITS

 

 

#

Description of Payment / Benefit

Payment Terms

 

1

(1) unpaid annual base salary through the Resignation Date and (2) accrued and
unused paid time off through the Resignation Date

Amount determined based on payroll records, paid in a lump sum within fifteen
days following the Resignation Date. 

2

Severance Payments

$2,781,000 (represents the sum of the Executive’s annual base salary and “target
short term incentive award” multiplied by 3).  Paid in a lump sum within ten
days following the date that is six months following the Resignation Date.

3

Annual Incentive Payment

$412,000 (represents the Executive’s target short term incentive award for the
year during which the Resignation Date occurs).  Paid in a lump sum within ten
days following the date that is six months following the Resignation Date.

4

Unreimbursed business expenses incurred through the Resignation Date (including
any reasonable relocation expenses)


AMOUNT TO BE DETERMINED AFTER SUBMISSION OF WRITTEN RECEIPTS AND SUBSTANTIATION
BY THE EXECUTIVE ACCORDING TO DUKE ENERGY’S POLICY BY NO LATER THAN JANUARY 31,
2013.  PAID THROUGH NORMAL EXPENSE REIMBURSEMENT PROCESS NOT LATER THAN 45 DAYS
FOLLOWING THE SUBSTANTIATION OF SUCH EXPENSES.

5

Accrued and vested amounts under all non-qualified and incentive plans,
including the Progress, Inc. Management Deferred Compensation Plan, the
Progress, Inc. Management Incentive Compensation Plan, the Progress, Inc.
Deferred Compensation Plan for Key Management Employees, and the Duke Energy
Corporation Executive Cash Balance Plan (including amounts previously earned
under the Progress Energy, Inc. Supplemental Senior Executive Retirement Plan)


AMOUNT DETERMINED CONSISTENT WITH THE TERMS OF THE APPLICABLE PLAN BASED ON
ACCRUED AND VESTED BENEFITS AS OF THE RESIGNATION DATE.  PAID AT THE TIME (OR
TIMES) AND IN A FORM CONSISTENT WITH THE TERMS OF THE APPLICABLE PLAN OR
ARRANGEMENT.

6

Continued in-kind benefit under health and welfare plans


PAID CONSISTENTLY WITH THE TERMS OF THE CIC PLAN.

 

 

 

--------------------------------------------------------------------------------

 